DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Specifically, table S2.

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Drawings
Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color.  Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
	The examiner notes the drawings and specification amendment are present but the petition and fee have not been submitted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for increasing target slicing using an siRNA wherein position 6 of the guide sequence produces a G-G mismatch with the target, does not reasonably provide enablement for increasing target slicing using siRNAs having other mismatches. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The following factors as enumerated In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), are considered when making a determination that a disclosure is not enabling: the breadth of the claims, the nature of the invention, the state of the prior art, the level of ordinary skill in the art, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples and the quantity of experimentation needed to make the invention based on the content of the disclosure.
The claims embrace the use of siRNAs having a guide strand that produces a mismatch with the target to produce increased slicing relative to an siRNA lacking the mismatch. The working examples demonstrate that slicing of the target mRNA is enhanced when the guide strand of an siRNA provides a G-G mismatch with the target at position 6. No siRNAs forming mismatches with the target at other positions or mismatches other than G-G are exemplified.
The skilled artisan would not consider the claims enabled throughout their full scope because at the time the invention was made they would have expected that for many positions a mismatch between guide strand and target would decrease target 
Applicants themselves acknowledge the effect of other mismatches is unknown, stating at page 81, the “discovery that a G-G mismatch at position 6 of the guide enhances both pre-miR-451 cleavage and target slicing raises the question of whether other mismatches or wobbles at this or other seed positions might also enhance these activities.” The instant specification further characterizes the G-G mismatch as providing “unanticipated benefits”.
Therefore, based on the lack of disclosure in the specification of the effect of other mismatches/positions and the expectation from the prior art that mismatches will negatively affect RNAi activity, the skilled artisan would not consider the claim to be enabled throughout its full scope.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8, 14-21 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aronin et al. (US 2007/0259827).
Aronin et al. teach methods for generating RNA silencing agents which can discriminate between target and non-target mRNAs that differ in sequence by only one nucleotide. Also provided are improved RNA silencing agents with enhanced 
At paragraph 10 Aronin et al. teach that substitution of one or more nucleotides of an RNA silencing agent with destabilizing nucleotides can also improve discriminatory RNA silencing activity by the RNA silencing agent. In particular, substitution of nucleotides in the antisense strand of the RNA silencing agent can diminish or abolish the ability of the agent to direct RNA silencing against non-target mRNAs (e.g. non-target, wild-type mRNAs having a single nucleotide mismatch with the antisense strand of the RNA silencing agent). In addition, the ability of the modified RNA silencing agent to mediate RNA silencing of a target mRNA (e.g. a mutant mRNA containing a single nucleotide polymorphism) is maintained. Aronin et al. disclose at figure 1 siRNAs having a guide sequence that comprise a G-G mismatch relative to wild-type SOD1 mRNA, including SEQ ID NO: 6, which has the mismatch at position 6 of the strand. In example III Aronin et al. disclose this sequence (designated P6) reduced wild-type SOD1 in HeLa cells. Figure 8 illustrates the results of this example and shows P6 reduces SOD1 mRNA levels by about 90%. In example IV Aronin et al. extend the analysis to other mismatch pairs (shown in figure 9), including those of instant claims 18-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 3, 4, 8, 14-23, 26, 30, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Aronin et al.
Aronin et al. teach methods for generating RNA silencing agents which can discriminate between target and non-target mRNAs that differ in sequence by only one nucleotide. Also provided are improved RNA silencing agents with enhanced discriminatory RNA silencing, e.g., single nucleotide discriminatory RNA silencing. The compositions and methods are useful in therapeutic strategies for treating genetic disorders associated with dominant, gain-of-function gene mutations.
At paragraph 10 Aronin et al. teach that substitution of one or more nucleotides of an RNA silencing agent with destabilizing nucleotides can also improve discriminatory RNA silencing activity by the RNA silencing agent. In particular, substitution of nucleotides in the antisense strand of the RNA silencing agent can diminish or abolish the ability of the agent to direct RNA silencing against non-target mRNAs (e.g. non-target, wild-type mRNAs having a single nucleotide mismatch with the antisense strand of the RNA silencing agent). In addition, the ability of the modified RNA silencing agent to mediate RNA silencing of a target mRNA (e.g. a mutant mRNA containing a single nucleotide polymorphism) is maintained. Aronin et al. disclose at figure 1 siRNAs having a guide sequence that comprise a G-G mismatch relative to wild-type SOD1 mRNA, including SEQ ID NO: 6, which has the mismatch at position 6 of the strand. In example III Aronin et al. disclose this sequence (designated P6) reduced wild-type SOD1 in HeLa cells. Figure 8 illustrates the results of this example and shows P6 reduces SOD1 mRNA levels by about 90%. In example IV Aronin et al. 
Aronin et al. further teach at paragraph 35 that the siRNAs of their invention can be used in a method of treating a subject having a disease or disorder correlated with the presence of a dominant gain of function mutant allele, the method comprising administering to the subject a therapeutically effective amount of an RNA silencing agent of the invention. 
	Aronin et al. do not exemplify a method of treatment using the SOD1 siRNAs of their examples, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so. The person of ordinary skill in the art would administer these siRNAs and expect predictable results because Aronin et al. teach siRNAs comprising a guide strand mismatch relative to a target sequence and teach such siRNAs can be used therapeutically.

Allowable Subject Matter
Claim 56 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Tracy Vivlemore
Primary Examiner
Art Unit 1635




/Tracy Vivlemore/Primary Examiner, Art Unit 1635